In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief,,from so much of an order of fact-finding and disposition (one paper) of the Family Court, Kings County (Segal, J.), dated May 19, 2000, as, after a hearing, determined that the subject child was neglected.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the evidence demonstrated that the subject child would be at imminent risk of danger if placed in her care (see Family Ct Act § 1012 [f] [i]; Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73; Matter of Dutchess County Dept. of *535Social Servs. [Douglas E., III] v Douglas E. Jr., 191 AD2d 694). No showing of past or present harm to the child was necessary to support the Family Court’s finding of neglect (see Matter of Millar, 35 NY2d 767; Matter of Nassau County Dept. of Social Servs. [Raul B.] v Diane B., 231 AD2d 523). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.